Citation Nr: 1116470	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of L5-S1, to include as secondary to a left hip disorder. 

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Observer




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision, which denied a claim for service connection for degenerative disc disease L5-S1 (claimed as a low back condition); and an August 2007 rating decision, which denied a claim for service connection for a left hip condition.  

These issues were remanded by the Board in October 2010 in order to afford the Veteran a hearing before a member of the Board.

In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the April 2007 statement of the case (SOC) also included the issues of entitlement to service connection for hepatitis C antibody positive (claimed as hepatitis C); entitlement to service connection for leg pain, bilateral leg condition as secondary to degenerative disc disease L5-S1 (claimed as a low back condition); and entitlement to service connection for a depressive disorder, not otherwise specified (claimed as depression) as secondary to degenerative disc disease L5-S1 (claimed as a low back condition).  However, on the April 2007 VA Form 9 Appeal, the Veteran indicated that he only wished to appeal his severe degenerative spinal disc disease claim.  He did not subsequently submit any other document indicating a desire to appeal the remaining issues.  As such, the remaining issues listed on the April 2007 SOC are not currently on appeal before the Board.

With regard to the Veteran's claim for service connection for a left hip disorder, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

In the case at hand, the RO denied service connection for a left hip disorder in August 2007.  The Veteran filed a timely notice of disagreement (NOD) that was received in May 2008.  The RO issued a SOC on September 16, 2008, which informed the Veteran that he must file a formal appeal within 60 days, and that he could complete his appeal with the enclosed VA Form 9.  The Veteran submitted a substantive appeal that was received on March 16, 2009.  However, at the March 2011 hearing, the undersigned Veterans Law Judge accepted testimony with respect to the Veteran's claim for service connection for a left hip disorder.  Therefore, in accordance with the holding of the Court in Percy, the Board will construe this claim as properly appealed and before the Board.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative disc disease of L5-S1, to include as secondary to a left hip disorder, and a left hip disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to his claim for service connection for a left hip disorder, the Veteran asserted at the March 2011 hearing that he slipped and fell during basic training at Fort Dix in New Jersey.  The next day, he woke up and felt numb from his left hip to just above his left knee.  With regard to his claim for service connection for degenerative disc disease of L5-S1, the Veteran asserted at the March 2011 hearing that he was involved in a motor vehicle accident in Germany in 1977, in which he was thrown through the windshield.  The Veteran asserted that he began to have back problems anywhere from 6 months to a year after this accident.  He asserted that his back steadily got worse year after year.  In a March 2006 statement, the Veteran indicated that his lower back has bothered him ever since this accident.  The Veteran has also indicated throughout the course of this appeal that his back disability was caused or aggravated by his left hip condition and that his back disability was a direct result of his fall in basic training.   

In a January 1977 service treatment record, the Veteran complained of left hip pain times 1 week due to a fall.  In a February 1977 service treatment record, the Veteran complained of left hip pain from a fall several days ago.  A February 1977 radiographic report revealed no significant abnormalities of the left hip.  In an April 1977 service treatment record, the Veteran complained of left hip numbness since a fall in basic training.  X-rays were negative.

With regard to the Veteran's complaints of injuring his back in an in-service motor vehicle accident, the Veteran was noted in an undated service treatment record as being conscious at the scene and suffering a laceration to the upper outer aspect of his right arm.  This record did not specifically refer to a motor vehicle accident.  A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a back disability.

With regard to a current disability, the claims file contains no current diagnoses of a condition or disability of the left hip.  However, it was noted in an April 2007 VA treatment record that the Veteran had pain in his legs from his hips to his knees.  The Veteran also complained of pain and numbness of the left hip at the March 2011 hearing. 
 
With regard to his back complaints, the Veteran has been diagnosed with degenerative disc disease of the lower back.  See VA treatment record, August 2006.  Additionally, the medical evidence reveals that the Veteran was scheduled for back surgery in March 2007.      

In an August 2008 private medical record from Central Minnesota Clinics, a private physician stated that the Veteran has a number of pains that have been extensively evaluated at the VA Medical Center (VAMC).  It was noted that the Veteran believes that this is service connected.  The physician indicated that, while he does not believe it is possible to comment on the origin of these conclusively or definitely, he feels some of this could be service related.  

The Board notes that, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

With regard to the Veteran's left hip claim, as the evidence of record reflects that the Veteran injured his left hip during service, and he currently complains of pain and numbness of the left hip, symptoms which he is competent to report, the Board finds that this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a disability of the left hip and, if so, whether this left hip disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

With regard to the Veteran's back disability claim, as the evidence of record reflects that the Veteran has sought treatment for a current back disability, and he has asserted that he has had symptoms relating to this back disability since his in-service accident, the Board finds that this issue must be remanded as well in order to schedule the Veteran for a VA examination to determine whether he has a current back disability that was caused or aggravated by his active duty service or a left hip condition.  Colvin.   

Additionally, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As these issues are already being remanded, the RO should take this opportunity to associate with the claims file any VA or private treatment records relating to the Veteran's claimed left hip disorder and his degenerative disc disease of L5-S1 that have not already been associated with the claims file.  Specifically, the Board notes that operative reports for the Veteran's March 2007 back surgery should be associated with the claims file.

Moreover, the Board notes that the Veteran indicated at the March 2011 hearing that, in recent years, he has been treated at the Center for Pain Management by a Dr. G, who performed a decomposition surgery on his back in approximately 2008.  Subsequently, the Veteran asserted that he began being treated at the Center for Pain Management in Sartell, at Sartell Pain Management, and by a Dr. T.  The Board notes that the Veteran reported in his August 2010 VA Form 9 Appeal that he underwent the decompression surgery in 2009.  These records should be obtained and associated with the claims file.  

Additionally, the Board notes that the Veteran indicated at the March 2011 hearing that he received workers' compensation benefits in the early 1990s relating to his back disability.  An attempt to obtain these records should be made as well. 
 
Finally, the Board notes that a February 2006 response from Social Security Administration (SSA) reflects that the Veteran filed for disability benefits on September 16, 1985.  He was medically denied and his paperwork has been destroyed and is no longer available.  However, it was suggested in a July 2006 VA treatment record that the Veteran was in the process of applying for SSA disability benefits.  At the March 2011 hearing, the Veteran reported that he is totally disabled and currently receiving SSA benefits.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, an attempt must be made to obtain any possible existing SSA disability records relating to the Veteran's claimed left hip condition or back condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any of the Veteran's existing SSA records with the claims file. 

2. Any and all VA treatment records relating to the Veteran's claimed left hip disorder or his degenerative disc disease of L5-S1that have not already been associated with the claims file should be obtained, to specifically include any medical records from both the Minneapolis VAMC and the St. Cloud VAMC and the operative reports for the Veteran's March 2007 back surgery.  
	
3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed left hip condition and back disability that have not yet been associated with his claims file.  Attempts should be made to obtain all relevant medical records and operative reports from the Center for Pain Management, the Center for Pain Management in Sartell, Sartell Pain Management, and Dr. G and Dr. T referred to in the hearing transcript.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. Obtain and associate with the claims file any available records pertaining to workers' compensation benefits that the Veteran received in the early 1990s. 

5. After all relevant records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed left hip disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left hip disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current disabilities of the left hip.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current left hip disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current left hip disabilities were caused or aggravated by a back condition.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. After all relevant records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed degenerative disc disease of L5-S1.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed back condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current back disabilities.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by a left hip condition.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SOC or supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




